Title: To John Adams from Ralph Izard, 22 December 1778
From: Izard, Ralph
To: Adams, John


     
      Sir
      Paris 22d. December 1778
     
     A considerable time has elapsed since I had the honour of conversing with you on the subject of the Proclamation, and Manifesto of 3d. Octr. issued by the British Commissioners in America.
     Every attempt should be made to prevent their carrying their bloody purposes into execution. The more I think on the subject, the more I am convinced that it would be proper for the Representatives of our Country at this Court, to urge the Ministry to transmit a firm, and spiritted Declaration to the Court of England, setting forth the resolution of the King to retaliate, if any mode of carrying on the war in America should be adopted, but such as can be justified by the custom, and Law of Nations. I was happy to find that you agreed with me in opinion. Mr. Lee was afterwards consulted about it, and approved of the measure; and you both, promised that the business should be entered into immediately.
     I have since waited on you at Passy, to request that you would allow of no delay in a matter of so great importance; and I have done the same to Mr. Lee. I can not help expressing to you my astonishment at finding that there has not yet been any Memorial presented to the Ministry on this subject. You have frequently expressed your uneasiness to me at the dissipated life which Dr. Franklin led; and at his inattention to, and almost total neglect of the public business.
     For God’s sake do not allow his misconduct to operate more to the injury of our cause, than what must arise from absolute necessity. His name would certainly add weight to the application; but should he refuse to concur in it, there can be no impropriety in your applying as an individual, if not as a Commissioner. The distresses of our Country, the sanguinary purposes of both Houses of Parliament, and the alarming preparations making by the enemy, call aloud for every exertion on our part. The cruelties threatened by the Manifesto are declared to be intended to render the accession of America to France “of as little avail as possible to her.”
     The Court of France might with propriety reply, that as Jamaica, and the other English West India Islands are a great accession of strength to her enemies, the same reason might be supposed to exist, for destroying the property, and extirpating the inhabitants by fire, and sword.
     I entreat that you will take in good part what I have said, and written to you on this subject. It can not possibly have proceeded from any other motive but that of an anxiety, for t occasioned by the calamities of our Country, and a sincere desire of attempting every thing that seems likely to afford relief to them.
     I have the honour to be Sir with esteem Your most obedient humble Servant
     
      Ra. Izard
     
    